DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 4/8/2016, 7/18/2016 and 2/20/2018 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The IDS docs have been placed in the application file, but the information referred to therein that is lacking an English-language translation has not been considered.  Each IDS includes a Foreign NPL reference that does not include a corresponding English-language translation, Korean Office Action in IDS dated 4/8/2016, International Search Report in IDS dated 7/18/2016 and Chinese Office Action in IDS dated 2/20/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1, as well as claims 5 and 6 depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitations that the current detection unit detects a current from the charger and the voltage detection unit detects a voltage between the charger and BMS were not previously claimed and have been found to lack support in the original application.  There is no specific limitation that recites the current detection units detects any specific current from any source, and thus does not support the new limitation that the detection unit detects a current from the charger.  Further, the specification clearly indicates that the voltage detection unit detects a commercial voltage applied to the charger in paragraph 68, which contradicts the claimed voltage between the charger and BMS.  Additionally, the limitation that the controller compares the voltage detected by the voltage detecting unit to the predetermined full voltage of the battery is also found to lack support in the original application.  To the contrary, all of the original application indicates that the controller determines if the detected voltage (from the commercial voltage source, as discussed supra) is a full charging voltage, suggesting that the full charging voltage comes from the source that is detected by the voltage detection unit.  The examiner again notes that the application as a whole only indicates that the voltage detected by the voltage of the battery.  
Claim 1, as well as claims 5 and 6 depending therefrom, remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims have been amended to define the operations based on when the voltage detected is more than the full charging voltage (removing the optional equal to the full charging voltage).  However, there is no disclosure or enabling description of when or why the voltage detected would ever be more than the full charging voltage, nor is there any reasoning or understood function of the step of switching on the charging when a voltage detected is more than the full charging voltage.  The application makes brief reference in paragraphs 67-68 and 78 that the commercial voltage may be more than the full battery charging voltage, with no explanation of how or why the detected voltage is capable of being greater than full charging voltage.  The specification only gives a single example in paragraph 128 of the charging voltage (understood to be the voltage detected by the voltage detection unit) being 42.4 V, possibly increased to 84.8V with a booster, wherein the maximum charging voltage of the battery is 84.4 V, thus being equal at best to the full charging voltage.  On a more general level, there is also no enablement for how any voltage may be more than a “full voltage”.  For these reasons, the examiner believes that the application as a whole lacks enablement for the claimed function of determining when the voltage is greater than the full charging voltage.  For the sake of the current Office Action, the . 
The applicant made attempts to clarify the intent of these claims in an effort to overcome the rejection for lack of enablement, but, as discussed supra, the amendments are not found to be supported by the original application, and thus fail to clarify the claims to provide enablement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, as well as claims 5 and 6 depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how or why a voltage detected could be greater than a full charging voltage or what function the claimed step of providing a charging signal would provide if the detected voltage were higher than full charging voltage.  
The claims are also considered to be unclear because there is no clarification of what current or voltage is detected by the respective current and voltage detection units (i.e. voltage 
NOTE: As indicated by the examiner in the Interview Summary original application is understood to lack sufficient description of the intent of the invention (possibly due to translation from the foreign application) and how the invention actually functions, and it is suggested that the applicant filed a Continuation-In-Part (CIP) to the application along with the additional information and description needed to clarify and enable to claimed invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Due to the New Matter introduced into the claims and additional amendments that are considered to fail to enable the claimed invention, the examiner maintains the below rejections over the prior art, as previously applied to the claims as best understood to be enabled and supported by the original application. 
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shim (KR 20070024749) in view of Kuok et al. (9,240,691; filing date August 22, 2012), Whiting et al. (5,965,998), Koenck (6,075,342) and Sumitomo et al. (JP 2008-236972).
Shim discloses a vacuum cleaner having all of a cleaner body (110), suction motor (120), suction unit (130), battery (190), battery management system and controller for controlling charging (both in battery microcomputer 192), charger (310) detachably connected to the vacuum, first and second connectors (200/310) and discloses that the microcomputer detects when the charging connector is coupled to the body and attempts to charge the battery when the microcomputer detects that the connector is coupled to the body (Abstract translation and second paragraph of Summary of the Invention section of the English-language translation) via activation of a switch SW2 to allow or stop charging (sixth paragraph of Summary of the Invention section of the English-language translation).  However, Shim fails to disclose that the microcontroller also determines if the battery is charged to a reference value (“normally charged”) and reattempts charging of the battery if the charge of the battery is determined to be less than the reference value.  Kuok discloses a similar controller for monitoring and charging a battery and for remedying an error in the charge process, and teaches that the voltage and/or current into the battery may be determined and compared to a reference voltage and/or current and the controller will initiate additional attempts to charge the battery if the detected value is less than the reference value (Col. 3, lines 8-34) to ensure that the battery is charged a desired amount.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the microcontroller of Shim with a similar function taught by Kuok, to determine if the charge of the battery has reached a desired value (normally charged) and to reattempt charging when the battery has a charge less than the desired value, to ensure the battery is charged to a desired level.  Kuok further discloses that the various modules may be provided separately or in various combinations (Col. 6, lines 
Regarding the previously claimed limitations of claims 1, 14 and 18, considered to be fully encompassed within previous claims 7 and 8 and now effectively incorporated into claim 1, the combination of Shim and Kuok provides the vacuum cleaner and battery management system as discussed supra, but fails to disclose that the controller may determine whether the battery charge is considered to be full and attempt charging when the charge is determined the be full.  Each of Whiting and Koenck disclose similar battery management systems for monitoring batteries during charging to ensure proper and full charging and both teach that the controller will continue to attempt to charge the battery after the battery is found to be full, commonly known as trickle charging, to ensure that the battery is completely charged (Col. 4, lines 1-13 of Whiting) and to maintain full battery capacity by offsetting the self-discharge of normal batteries when not in use (Col. 8, lines 1-12 of Koenck).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battery management system of Shim and Kuok with the additional functions of attempting to charge the battery when it has been determined that the battery charge is full, as taught by 
Regarding the additional previously claimed limitations from previous claim 9, also now incorporated into claim 1, directed to the BMS switch, the combination of Shim, Kuok, Whiting and Koenck provides the vacuum cleaner and battery management system as discussed supra, wherein the controller will change the switch to be off if the detected current if below a predetermined threshold (stop charging requiring the charging switch to be in an off position if detected current is below reference current value, as discussed supra for claim 3) but fails to disclose a switch that will be changed to off if the battery temperature exceeds a predetermined temperature.  Sumitomo discloses another similar battery management systems for monitoring batteries during charging and teaches that the controller will monitor temperature of the battery during charging and will stop charging if the temperature exceeds a predetermined temperature, to protect the battery from overheating (English-language abstract translation).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the battery management system of Shim and Kuok with the additional or alternative functions of monitoring the temperature of the battery and to stop charging if the temperature exceeds a predetermined temperature, which would require turning at least one switch (physical or virtual) to an off position to terminate charging, to protect the battery from overheating, as taught by Sumitomo.
Regarding claims 5 and 6, Kuok additionally discloses that the controller will not reattempt charging (via sending a pulse to the battery) when it has been determined that the battery is fully charged (voltage of the battery is greater than the minimum voltage threshold; .  

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive.  As discussed supra, the amended limitation introduce New Matter and otherwise leave the claims in a manner that are not enabled and are unclear.  As best understood by the examiner, the concept of trickle or top-off charging would still lead one of ordinary skill in the art to activate charging when the connector is detected to be attached and the detected voltage (of battery or charger) are equal to the full charging voltage, this indicating that the battery is fully charged, but attempting further charging to ensure that the battery maintains full charge.  Because the detected voltage being greater than full charging voltage is not understood to be possible, the claim limitation cannot be further considered relative to the prior art of record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Hunter et al. (9,397,516) and Tian et al. (8,676,378) disclose vacuum cleaners having battery management systems with similar structure and function as the applicant’s claimed invention.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        22 October 2021